Third District Court of Appeal
                               State of Florida

                            Opinion filed April 5, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-2339
                         Lower Tribunal No. 13-27674
                             ________________


                            Francisco Rodriguez,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Diane V. Ward,
Judge.

      Carlos J. Martinez, Public Defender, and Natasha Baker-Bradley, Assistant
Public Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Nikole Hiciano, Assistant Attorney
General, for appellee.


Before ROTHENBERG, LOGUE, and SCALES, JJ.

      LOGUE, J.
      Any error by the trial court in admitting the hearsay statements at issue was,

at best, harmless. See § 59.041, Fla. Stat. (2015) (“No judgment shall be set aside

or reversed . . . on the ground of . . . the improper admission or rejection of

evidence . . . unless in the opinion of the court to which application is made, after

an examination of the entire case it shall appear that the error complained of has

resulted in a miscarriage of justice.”).

      Affirmed.




                                           2